internal_revenue_service number release date index number s and -------------------- ------------------------------------------------------------ ------------------------------------------- ----------------------------------- -------------------- ----------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-133264-10 date date ty ------- ty ------- legend taxpayer year year ------------------------------------------------------------ ------- ------- country x accountant y accounting firm z ---------------------- ----------------- -------------------------------------- dear ------------- this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s taxable_year for year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-133264-10 taxpayer is an insurance_company incorporated in country x in year taxpayer’s principal activity is to insure risks in the united_states taxpayer began conducting business in year taxpayer’s principal activity is to insure risks in the united_states taxpayer was not required to file a u s federal_income_tax return for year or year taxpayer was unaware of the filing deadline applicable to a sec_953 election and did not file a sec_953 election taxpayer engaged the services of accountant y with accounting firm z to handle the filing of all necessary u s federal tax returns and filing_requirements accountant y failed to inform taxpayer of the filing deadline for the sec_953 election for year the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 respectively these rules provide that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective sec_4 revproc_2003_47 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation's tax_year sec_1 notice_89_79 the sec_953 election was not filed by the due_date of the return for the year taxable_year and thus was not a timely election sec_301_9100-1 provides in relevant part that the commissioner in his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all the subtitles of the code except subtitles e g h and i sec_301_9100-1 provides than an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer plr-133264-10 i ii iii iv v requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the internal_revenue_service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting the relief based solely on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 with respect to the election under sec_953 accordingly taxpayer is granted and extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 and revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes effective for the tax_year ended on december year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 taxpayer should attach a copy of this letter to its sec_953 election this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely jeffery g mitchell branch chief international
